DETAILED ACTION
Claims 1 and 3-18 are presented for examination, wherein claim 1 is currently amended; plus, claims 4-6, 8, and 13-18 are withdrawn. Claim 2 is cancelled.
The 35 U.S.C. § 112(b) rejections of claims 1-3, 7, and 9-12 are withdrawn as a result of the amendments to claim 1, from which claim 3 depends and claims 7 and 9-12 incorporate by reference; cancellation of claim 2; and, clarification provided in the Remarks.
The 35 U.S.C. § 102(a)(1) rejection of claims 1, 7, and 10 over Sung is withdrawn as a result of the amendments to claim 1, which claims 7 and 10 incorporate by reference.
The 35 U.S.C. § 103 rejection of claim 9 over Sung in view of He is withdrawn as a result of the amendments to claim 1, which said claim incorporates by reference.
The 35 U.S.C. § 103 rejection of claims 11-12 over Sung in view of Miyashita is withdrawn as a result of the amendments to claim 1, which said claims incorporate by reference.
The 35 U.S.C. § 103 rejection of claims 1, 3, 7, and 10 over Dyuzhev is withdrawn as a result of the amendments to claim 1, from which claim 3 depends and claims 7 and 10 incorporate by reference.
The 35 U.S.C. § 103 rejection of claim 9 over Dyuzhev in view of He is withdrawn as a result of the amendments to claim 1, which said claim incorporates by reference.
The 35 U.S.C. § 103 rejection of claims 11-12 over Dyuzhev in view of Miyashita is withdrawn as a result of the amendments to claim 1, which said claims incorporate by reference.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Roffat et al (US 2013/0177811); in the alternative, under 35 U.S.C. 103 as obvious over Roffat et al (Id) in view of Miyashita et al (US 2017/0222257).
Regarding newly amended independent claim 1, Roffat teaches a negative electrode in an all-solid-state lithium secondary battery (e.g. ¶¶ 0032 and 92), reading on “negative electrode layer,” wherein the preamble limitation “for sulfide-based solid electrolyte-containing all-solid secondary batteries” is interpreted as merely intended use and does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, said negative electrode comprising:
(1)	a negative electrode current collector (e.g. item 4) and a negative active material layer (e.g. item 3) contacted directly therewith (e.g. ¶¶ 0018, 20, and 32 plus e.g. Figures 1-4), reading on “a negative current collector and a first negative active material layer on the negative current collector,”
wherein said negative active material layer comprises an electrochemically active material (e.g. item 7) and an amorphous lithium-based material (e.g. item 8) forming a vitreous matrix coating said electrochemically active material,
wherein said electrochemically active material may be any known electrochemically active material used to form a negative electrode for a lithium battery, such as a metal alloy including LiAl, Li3Sb, Li13Si4, and Li2CuSn, and 
wherein said amorphous lithium-based material may be lithium halides, lithium hydroxides, lithium oxides, or a combination thereof 
(e.g. ¶¶ 0034, 39-41, and 48), wherein the taught metal alloy incorporating lithium is a “lithium metal” so that the taught metal alloys of LiAl, Li3Sb, Li13Si4, and Li2CuSn severably read on the claimed “lithium metal,”
Roffat reading on “the first negative active material layer comprises a lithium metal composite comprising lithium metal and an inorganic negative active material.”

In the alternative regarding the preamble limitation “for sulfide-based solid electrolyte-containing all-solid secondary batteries,” wherein while Roffat teaches express examples include oxide compositions, the broad teachings of the art is not limited thereto (e.g. ¶¶ 0021-24 plus e.g. Figures 1-4).
Miyashita teaches a sulfide-based solid electrolyte for lithium batteries, said solid electrolyte containing a compound which has a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7, wherein said sulfide-based solid electrolyte has improved water resistance and oxidation resistance so that manufacturing an all-solid lithium battery with said sulfide-based solid electrolyte can be carried out even in an environment where an inert gas having an ultralow dew point is not supplied, such as a dry room, which is an improvement over the art, which requires assembling an all-solid lithium battery in an environment where an inert gas having an ultralow dew point is not supplied, such as a dry room (e.g. ¶¶ 0016-20).
As a result, it would have been obvious to substitute the solid electrolyte of Roffat with the sulfide-based solid electrolyte of Miyashita, which has a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7, since Miyashita teaches its sulfide-based solid electrolyte provides improved manufacturability of an all-solid battery using its electrolyte.

Regarding the newly added limitation “the inorganic negative active material comprises lithium fluoride, lithium oxide, lithium carbonate, lithium hydroxide, or any combination thereof,” which incorporates the subject matter of former claim 2, Roffat teaches said amorphous lithium-based material may be lithium halides, lithium hydroxides, lithium oxides, or a combination thereof (e.g. supra), reading on said newly added limitation.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Roffat et al (US 2013/0177811); in the alternative, over Roffat et al (Id) in view of Miyashita et al (US 2017/0222257).
Regarding claim 3, Roffat or Roffat as modified teaches the negative electrode of claim 1, as provided supra, wherein Roffat teaches said the volume percentage ratio of said electrochemically active material to said amorphous material (“VE/VA”), may vary between 99/1 and 20/80, wherein said ratio VE/VA depends partly on the nature of the materials and the performances concerned (e.g. ¶¶ 0038, 87, and 92-96), wherein as noted supra, the taught metal alloy incorporating lithium is a “lithium metal” so that the taught metal alloys of LiAl, Li3Sb, Li13Si4, and Li2CuSn severably read on the claimed “lithium metal;” and, wherein estimating the densities of said electroactive material and said amorphous material to be roughly similar to convert the volume ratio to a weight ratio establishes a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “an amount of the lithium metal in the lithium metal composite is in a range of 70 parts by weight to 99 parts by weight based on 100 parts by weight of the lithium metal composite.”

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as obvious over Roffat et al (US 2013/0177811) in view of Miyashita et al (US 2017/0222257).
Regarding claim 7 and 10-12, Roffat and Miyashita are applied as provided supra, with the following modifications.
Still regarding independent claim 7, Roffat as modified teaches said all-solid-state lithium secondary battery (e.g. supra), reading on “all-solid secondary battery,” wherein Roffat teaches said battery comprising:
(1)	a positive electrode comprising a positive electrode current collector (e.g. item 5) with a positive electrode layer (e.g. item 2) thereon (e.g. ¶¶ 0018 and 32 plus e.g. Figures 1-4), reading on “a positive electrode layer;”
(2)	said negative electrode (e.g. supra), reading on “a negative electrode layer” and “the negative electrode layer is the negative electrode layer according to claim 1,”
(3)	a solid electrolyte layer composed of a lithium-conductive material between said positive electrode and said negative electrode (e.g. ¶¶ 0018 and 21-24 plus e.g. Figures 1-4), wherein said sulfide-based solid electrolyte of Roffat as modified has a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7 (e.g. supra), reading on “sulfide-based solid electrolyte layer interposed between the positive electrode layer and the negative electrode layer.” 

Alternatively, Roffat as modified reading on “the negative electrode layer is the negative electrode layer according to claim 1.”
Still regarding claim 10, Roffat as modified teaches said battery of claim 7, wherein said sulfide-based solid electrolyte of Roffat as modified with a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7 includes a range of X within the claimed range of X in the claimed “Li7-xPS6-xClx” composition, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the sulfide-based solid electrolyte layer comprises at least one selected from Li2S—P2S5, Li2S—P2S5—LiX wherein X is a halogen atom, Li2S—P2S5—Li2O, Li2S—P2S5—Li2O—LiI, Li2S—SiS2, Li2S—SiS2—LiI, Li2S—SiS2—LiBr, Li2S—SiS2—LiCl, Li2S—SiS2—B2S3—LiI, Li2S—SiS2—P2S5—LiI, Li2S—B2S3, Li2S—P2S5—ZmSn wherein m and n are positive numbers and Z is Ge, Zn, or Ga, Li2S—GeS2, Li2S—SiS2-Li3PO4, Li2S—SiS2-LipMOq wherein p and q are positive numbers and M is P, Si, Ge, B, Al, Ga, or In, Li7-xPS6-xClx wherein 0≤x≤2, Li7-xPS6-xBrx wherein 0≤x≤2, and Li7-xPS6-xIx wherein 0≤x≤2.”
Still regarding claim 11, Roffat as modified teaches said battery of claim 7, wherein said sulfide-based solid electrolyte of Roffat as modified with a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7 (e.g. supra), establishing a prima facie case of obviousness of the claimed stoichiometric ratios in the claimed composition, see also MPEP § 2144.05(I), reading on “the sulfide-based solid electrolyte layer comprises an argyrodite-type solid electrolyte comprising at least one selected from Li6PS5Cl, Li6PS5Br, and Li6PS5I.”
Still regarding claim 12, Roffat as modified teaches said battery of claim 11, wherein said sulfide-based solid electrolyte of Roffat as modified with a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7 (e.g. supra), but does not expressly teach the claimed property “the argyrodite-type solid electrolyte has a density in a range of 1.5 g/cc to 2.0 g/cc.”
However, Miyashita teaches a substantially identical composition (a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1, compared with the claimed argyrodite-type solid electrolyte represented by the formula Li6PS5Cl), so said property would be prima facie obvious, e.g. MPEP § 2112.01.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Roffat et al (US 2013/0177811) in view of Miyashita et al (US 2017/0222257), as provided supra, and further in view of He et al (US 2019/0393482, filed September 6, 2018).
Regarding claim 9, Roffat as modified teaches the battery of claim 7, wherein said all-solid battery includes said sulfide-based solid electrolyte and said negative electrode layer comprises said electrochemically active material and said amorphous lithium-based material forming said vitreous matrix coating said electrochemically active material, wherein said electrochemically active material may be said metal alloy including LiAl, Li3Sb, Li13Si4, and Li2CuSn, and wherein said amorphous lithium-based material may be lithium halides, lithium hydroxides, lithium oxides, or said combination thereof, as provided supra, but does not expressly teach the limitation “the all-solid secondary battery further comprises a carbon layer between the first negative active material layer and the sulfide-based solid electrolyte layer.”
However, He teaches a lithium metal secondary battery with a cathode, anode, and either an organic electrolyte and separator or a solid-state electrolyte with a protective layer comprising a first and second protective layer, wherein said protective layer is between said anode and electrolyte, wherein said protective layer improves contact between solid electrolytes and lithium metal anodes, an issue with prior art all-solid batteries, thereby effectively improving the effectiveness of the solid electrolyte to support dissolution of lithium ions, transport of lithium ions, and allowing lithium ions to re-deposit back onto the anode (e.g. ¶¶ 0009-16, 69 plus e.g. Figure 2).
Further, He teaches said first anode-protecting layer may comprise a lithium ion-conducting polymer; and, second protective layer may comprise a polymeric elastomer (e.g. ¶¶ 0020-25).
As a result, it would have been obvious to incorporate said protective layer of He, which includes said polymer first layer and said polymeric elastomer second layer, between the negative electrode active material layer and said sulfide-based solid electrolyte of Roffat as modified, since He teaches its protective layer improves the contact of a solid electrolyte with a lithium anode, reading on said limitation, as claimed.
Response to Arguments
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive.
First, the applicants allege the following.
In making the rejections over Roffat, page 17 of the Office action states that Roffat teaches:

wherein said negative active material layer comprises an electrochemically active material (e.g. item 7) and an amorphous lithium-based material (e.g. item 8) forming a vitreous matrix coating said electrochemically active material,
wherein said electrochemically active material may be any known electrochemically active material used to form a negative electrode for a lithium battery, such as a metal alloy including LiAl, Li3Sb, Li13Si4, and Li2CuSn, and 
wherein said amorphous lithium-based material may be lithium halides, lithium hydroxides, lithium oxides, or a combination thereof

Further, page 17 of the Office action states:

(e.g. ¶¶ 0034, 39-41, and 48), wherein the taught metal alloy incorporating lithium is a “lithium metal” so that the taught metal alloys of LiAl, Li3Sb, Li13Si4, and Li2CuSn severably read on the claimed “lithium metal,”

Applicant respectfully disagrees. As noted above, those of ordinary skill in the art would readily understand that the term “lithium metal” refers to lithium metal, i.e., elemental lithium. Contrary to the plain meaning of the term “lithium metal,” the Office action construes lithium alloys as reading on “lithium metal.” According to the MPEP, however, “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.” MPEP §2111.01. 

Here, the specification is not inconsistent with construing the term “lithium metal” to mean lithium metal, i.e., elemental lithium, not lithium alloys. Instead, the present specification reinforces that lithium metal and lithium alloy are not the same and cannot be construed to have the same meaning. For example, paragraph [0041] of the present specification states, “[t]he second negative active material layer may be a lithium free region not including lithium metal and/or lithium alloy during an early stage and/or after discharging of an all-solid secondary battery.” As such, the specification clearly distinguishes between lithium metal and lithium alloy, consistent with the plain meaning of both terms, and therefore, the terms cannot be construed as having the same meaning. 

Accordingly, the lithium alloys of Roffat do not read on the lithium metal of the presently claimed embodiments. Further, Roffat, even in view of Miyashita does not disclose, teach, or suggest the lithium metal of the presently claimed embodiments. Therefore, Applicant submits that the embodiment of the invention as claimed in claim 1 is not taught, described or suggested in Roffat, even in view of Miyashita, and there is no apparent reason why one of ordinary skill in the art at the time when the present application was effectively filed would have combined the disclosures of these references in such a way as to arrive at the claimed embodiment.

For at least these reasons, claim 1 would not have been obvious over Roffat and Miyashita at the time when the present application was effectively filed. Therefore, Applicant requests that the rejection of claim 1 be withdrawn and that this claim be allowed. 

(Remarks, at 11:2-12:4, underlining in the original.)
In response, the argument the examiner respectfully notes that the argument is not commensurate with the scope of the claim, as claimed.
Here, the composition limitation of claim 1 is open (“the first negative electrode active material layer comprises a lithium metal composite comprising lithium metal and an inorganic negative active material,” claim 1 at ll. 5-6, underlining added) to alloying components.
As noted in the prior and instant Office actions, 
… the taught metal alloy incorporating lithium is a “lithium metal” so that the taught metal alloys of LiAl, Li3Sb, Li13Si4, and Li2CuSn severably read on the claimed “lithium metal,”

(August 23, 2022 non-final Office action, at e.g. p.17, see also supra.)
Second, the examiner respectfully notes that the argument is not commensurate with the scope of the instant initial disclosure.
Referring to the instant specification, the term “lithium metal” is not so limited.
[0122]	When the second negative active material layer 23 is formed by charging after assembling the all-solid secondary battery 1, the second negative active material layer 23 is not included while assembling the all-solid secondary battery 1, and thus, energy density of the all-solid secondary battery 1 increases. For example, the all-solid secondary battery 1 is charged to exceed the charging capacity of the first negative active material layer 22 during charging. That is, in some embodiments, the first negative active material layer 22 is overcharged. During the early stage of charging, lithium is absorbed to the first negative active material layer 22. That is, in some embodiments, the negative active material included in the first negative active material layer 22 forms an alloy or compound with lithium ions migrating from the positive electrode layer 10. When charging is performed to exceed the capacity of the first negative active material layer 22, lithium is precipitated, for example, on the rear side of the first negative active material layer 22, e.g., between the negative current collector 21 and the first negative active material layer 22, and a metal layer corresponding to the second negative active material layer 23 is formed by the precipitated lithium. The second negative active material layer 23 is a metal layer mainly formed of lithium (e.g., lithium metal). Such results are obtained because the negative active material included in the first negative active material layer 22 is formed of lithium and a material forming an alloy or compound with lithium. During discharging, lithium of the first negative active material layer 22 and the second negative active material layer 23, e.g., metal layer, is ionized and moves toward the positive electrode layer 10. Thus, lithium may be used as a negative active material in the all-solid secondary battery 1. In addition, because the first negative active material layer 22 covers the second negative active material layer 23, the first negative active material layer 22 serves as a protective layer for the second negative active material layer 23, e.g., the metal layer, and prevents or reduces the growth of lithium dendrites. Thus, a short-circuit and a decrease in capacity may be prevented or reduced in the all-solid secondary battery 1, thereby improving cycle characteristics of the all-solid secondary battery 1. In addition, when the second negative active material layer 23 is formed after assembling the all-solid secondary battery 1, the negative current collector 21, the first negative active material layer 22, and a region therebetween are Li-free regions not including lithium in an early stage or after discharging of the all-solid secondary battery 1. In some embodiments, the Li-free regions are regions that are substantially free of lithium (e.g., they only include lithium, if at all, as an incidental impurity) or are completely free of lithium.

(Instant specification, at e.g. ¶0122 as published, emphasis added.)
Additionally, the examiner respectfully notes that in considering industry usage in the battery arts, “lithium metal” may refer to lithium alloyed with other metals to form a composition with properties of a metal, compared with a composition of lithium with e.g. an oxide, forming e.g. a non-metal inorganic compound.
This appears consistent with how the term “lithium metal” has been used by the instant applicant in other U.S. patent applications. See e.g. Lee et al (US 2021/0094824), wherein 
[0102]	The anode active material layer may further include a second anode active materials in addition to at least one of lithium metal, or a lithium metal alloy. The second anode active material may include, for example, at least one of a metal alloying with lithium, a transition metal oxide, a non-transition metal oxide, or a carbon-based material. Metals/metalloids alloying with lithium are, for example, Ag, Si, Sn, Al, Ge, Pb, Bi, Sb Si—Y′ alloys (wherein, Y′ is an alkali metal, an alkaline earth metal, a Group 13 element, a Group 14 element, a Group 15 element, a Group 16 element, a transition metal, a rare earth element, or an element in combination thereof excluding Si), Sn—Y′ alloy (wherein, Y′ is an alkali metal, an alkaline earth metal, a Group 13 element, a Group 14 element, a Group 15 element, a Group 16 element, a transition metal, a rare earth element, or an element in combination thereof excluding Sn), and the like. The element Y′ may be at least one of Mg, Ca, Sr, Ba, Ra, Sc, Y, Ti, Zr, Hf, Rf, V, Nb, Ta, Db, Cr, Mo, W, Sg, Tc, Re, Bh, Fe, Pb, Ru, Os, Hs, Rh, Ir, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, Sn, In, TI, Ge, P, As, Sb, Bi, S, Se, Te, or Po. The transition metal oxide may be, for example, at least one of lithium titanium oxide, vanadium oxide, or lithium vanadium oxide. The non-transition metal oxide may be, for example, at least one of SnO.sub.2, or SiO.sub.x (0<x<2). The carbon-based material may be, for example, a crystalline carbon, an amorphous carbon, or a mixture thereof. The crystalline carbon may be amorphous, plate, flake, spherical, or fibrous natural graphite or artificial graphite thereof, and the amorphous carbon may be soft carbon or hard carbon, mesophase pitch carbonization product, calcined coke, and the like.

(¶0102, emphasis added.)
Second, the applicants allege the following.
Furthermore, because claims 3, 7, and 9-12 depend from claim 1, they each incorporate all of the terms and features of their base claim, in addition to other features, which together further patentably distinguish these claims over the art of record when considered as a whole. Therefore, Applicant requests that the rejections of these claims also be withdrawn, and that these claims be allowed as well.

(Remarks, at 12:5-13:1.)
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US 2019/0051933); and,
Li et al (US 2019/0051925).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723